I concur with the result for the reasons herein stated.
I think the allegations of the petition of the defendant were sufficient to justify a finding that there has been a change in circumstances since the decree was entered requiring a reduction in the amount of the award of alimony and support money, but I do not think the evidence supports such a finding. Defendant's petition alleges in substance that the decree was entered on October 7, 1947, ordering petitioner to pay $250 per month alimony and support money; that the court made no findings of the amount of petitioner's earnings at the time but found him capable of earning $500 per month; and alleged that he was then not capable of earning in excess of $40 per week and that since February 15, 1947, he has earned less than $100 per month. This is not a statement that he was incapable of earning $500 per month at the time of the decree and even if it were, the decree judicially determined that question and for the purpose of this appeal neither the parties thereto or the courts can go behind that determination. But the petition alleges that he is now incapable of earning in excess of $40 per week. In my opinion, that is a sufficient allegation of a change of circumstances since the decree.
However, I do not believe that the evidence would justify a finding that there has been such a change in the circumstances since the decree to justify a reduction in the amount of the alimony and support money award. Plaintiff, in her original complaint, asked for separate maintenance. Therein she alleged that defendant is a capable manager of eating establishments and for a long time as such has earned in excess of $800 per month. Defendant answered by admitting that in the year 1946, as a manager of eating establishments, he had earned an average of $760 per month, but alleged that he was then out of steady employment. Later plaintiff filed an amended complaint wherein she asked for a divorce but still retained the allegations, as to his earning capacity, and defendant thereupon stipulated that his *Page 227 
default might be entered on condition that the award of alimony and support money should not exceed $250 per month. If the proof was in harmony with these allegations, the court could reasonably find that he was capable of earning $500 per month even though he was not steadily employed at the time.
But now he testifies that he is only a fry cook with a union wage scale of only $40 per week and actually not earning that much. He says that his girl friend, with whom he was keeping company prior to the divorce, purchased an eating establishment on May 16, 1947, and since that time he has worked in that establishment for his room, board, and clothing and a little spending money. He says that when this business gets on a paying basis, and his girl friend gets her bills paid off and he gets his bills paid off, he will then become a partner in the business and then he will be able to pay as much as $25 per week to the support of his former wife and children. In the meantime, he is only a fry cook, not a capable manager of eating establishments and his earning capacity is limited to $40 per week. He makes no claim that he has ever tried to obtain the kind of employment which he used to have or to get any other work than to work for his board and room and clothing where he now works. He says he owes about $200 in debts and indicates that he is not going to have any earnings until he gets that paid off. He also indicates that in the summer of 1948, which is now past, he will be able to pay something to his former wife and children. But that at the time of the hearing the business was not paying sufficient to justify him paying anything to that end.
Under these circumstances the trial court was justified in holding that he had made no reasonable effort to comply with the order of the court and that there is no showing that he is not capable of earning $500 per month if he tried to do so. In other words, he is obviously acting in bad faith *Page 228 
and the court was justified in refusing to believe that he is doing all he can or that his earning capacity has so suddenly decreased.
I therefore concur with the result.